MANDATE
               Case
                 Case
                    1:18-cv-06612-CM
                       18-2684, Document
                                      Document
                                         36, 12/19/2018,
                                                 15 Filed2458435,
                                                          12/19/18Page1
                                                                    Pageof1 2of 2



                              UNITED STATES COURT OF APPEALS                            1:18-cv-06612-CM
                                             for the
                                       SECOND CIRCUIT
                          ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 27th day of September, two thousand and eighteen,

     ____________________________________

     Jose Joaquin Ramirez,                                       ORDER
                                                                 Docket Number: 18-2684
                  Petitioner - Appellant,

     v.

     George A. Grasso, Bronx Chief Judge, George Villegas,
     Judge in Bronx case, Tandra L. Dawson, Judge in
     Manhattan case, Jeffrey M. Kimelman, Bronx ADA,
     Allison Zimmerman, Bronx ADA, Darcel D. Clark,
     Bronx District Attorney, Cyrus Vance, Manhattan                                           Dec 19 2018
     District Attorney, Jeffrey C. Bloom, Esq. Legal Aid,
     Jenett C. Willoughby, Legal Aid, Tajuana B. Johnson,
     Jorge DoPico, Chief Attorney-Attorney Grievance, Eric
     T. Schneiderman, Attorney General, Angela M.
     Guardiola, Assistant Attorney General, Bronx Supreme
     Court, New York County Supreme Court, Legal Aid
     Society, City of New York, State of New York,

                Respondents - Appellees.
     _______________________________________



          A notice of appeal was filed on September 05, 2018. The filing fee of $505.00 was due to
     be paid to the district court by September 19, 2018. The case is deemed in default.

           Instructions for moving for in forma pauperis status are provided in the Court's instructions
     entitled "How to Appeal a Civil Case in the United States Court of Appeals for the Second
     Circuit". The manual and the forms required to file the motion are enclosed with this order. They
     are also available on the Court's website www.ca2.uscourts.gov.

          IT IS HEREBY ORDERED that the appeal is dismissed effective October 18, 2018 unless
     by that date appellant either pays the fee in full, moves for in forma pauperis status in district
     court or, if district court has denied in forma pauperis status, moves in this Court for in forma




MANDATE ISSUED ON 12/19/2018
          Case
            Case
               1:18-cv-06612-CM
                  18-2684, Document
                                 Document
                                    36, 12/19/2018,
                                            15 Filed2458435,
                                                     12/19/18Page2
                                                               Pageof2 2of 2



pauperis status. If appellant has filed the motion in district court and the motion is pending,
appellant must so advise this Court in writing by the same date.


                                                        For The Court:
                                                        Catherine O'Hagan Wolfe,
                                                        Clerk of Court
